Eouorable Roy Blake                         Opinion No. SM-684
Chairman
Administration  Committee                   Re:      Authority of the State Preserva-
Texas State Senate                          tion      Board to solicit     and accept
P. 0. Box 12068                             gifts,     money and items of value
Austin, Texas    78711


Dear Senator Blake:

        Pou ask whether the State Preservation  Board has the auchoricy to
solicit     and accept gifts.   money. and items of value from private
donors for the purpose of assisting       in the restoration  of the State
Capitol.     We conclude that the board has such authority.

      In 1983. the leg&slature established  the State Preservation    Board
to “preserve,  maintain, and restore” the State Capitol.    its contents,
and its grounds.     V.T.C.S.  art. 6145-14 [hereinafter   the act].    61.
The board is empowered by ssccion 4 of the act to employ an architect,
who is in turn empowered by section 6. to employ a curator.      Section 6
of the act sets forth the duties of the architect     and the curator and
provides in part:

              (a)           The architect   of the Capitol    shall:

              .   .     .    .

              (2)   develop for approval by the board a master
          plan with a projection    of at least 20 years con-
          cerning    the maintenance,   preservation,    restora-
          tion,    and modification   of the buildings.      their
          contents,    and their grounds, including     a plan to
          restore    the buildings   to their   original    archi-
          tecture;

              .     .   .    .

               (5)  develop a program to purchase or accept by
           donation. permanent loan, or outside funding items
           necessary to implement the master plan;




                                            p. 3167
Honorable   Roy Blake - Page 2            (JM-684)




               .    .   .    .

                (8)   employ a curator of the Capitol who shall
            assist   in matters dealing with the preservation        of
            historic   materials  and who must be a persou with a
            minimum of ‘a master’s       degree    and four years’
            experience   in historic   collections    administration
            vich a specialization     in the material culture        of
            this state.

               (b)          The curator   of    the Capitol   shall:

                .   .   .    .

               (2)   develop a program to purchase ot accept by
            donation, permanent loan, or outside funding items
            of historical    significance    that were at one time
            in cha buildings.    . . .    (Emphasis added).

      Section 8 of           chs act confers  authority        ou the board to develop
programs to solicit           gifts and money and sets        forth the following:

                Sec. 8. (a)   The board shall develop plans and
            programs to solicit    gifts, money. and items of
            iralue .

                (b)  The board may solicit gifts                 and money or
            items of value frpm private persons,                  foundations.
            or organizations.

                (c)  All property provided by private persons,
            foundations,    or   organisations and all    money
            donated to the board become the property of the
            state and are under the controi of the board.

                (d)  This section              does not apply to temporary
            exhibits  or property              of a person having an off ice
            in the Capitol.

               (e)   The board shall use gifts of money made to
            the board    for   the purpose    specified by the
            grantor,  if auy.

The act clearly  empowers the board to solicit                         gifts:    your question
arises because the act fails  to stde explicitly                          that   the board may
accept gifts.

      In order chat a state agency may accept a gift,                        ic first must be
authorized   by law co do so; absent such authority.                       it may not accept




                                                p. 3168
Honorable   Roy Blake - Page 3     (Jh-684)




gifts  or donations.     Attorney General Opinions H-1309, H-1180 (1978);
O-4681 (1942). The legislature     has explicitly      conferred such authority
on several    state agencies.    See e.g.,    V.T.C.S.    arts.   4413d-1 (Office
of State-Federal    Relations);  4413(32f)   (Texas Closeup Board); 4413(35)
(Commission on Fire Protection         Personnel    Standards and Education);
4413(44) (Governor’s Commission on Physical Fitness);            4413(47d) (Texas
National Research Laboratory Comsission);          4413(49)     (Criminal Justice
Policy   Council;    Criminal   Justice    Coordinating      Council);    4413(51)
(Interagency    Council on Sex Offender Treatment).             In each instance
cited above, the relevant state agency was given explicit             authority  to
accept gifts.

       The primary consideration       in construing     a statute     is giving
effect   to legislative    intent.    Minton v. Frank, 545 S.W.2d 442 (Tax.
1976); Calvert v. British-American         Oil Producing Co., 397 S.W.Zd 839
(Tex. 1965).     The intention of the legislature      should be determined by
examininn the entire       act rather than isolated      oortions    of the act.
City of Houston v. Morgan Guaranty International’Bank,            666 S.W.Zd 524
(Tex. App. - Houston [lst Dist.]       1983, writ ref’d n.r.e.).        Read as a
whole, article     6145-14. V.T.C.S.,    clearly  contemplates    that the board
possesses   the authority to accept gifts or donations.

       Section 6 of the act confers authority       on the architect     and the
curator to develop a program to accept gifts.          Section 8 confers like
authority     on the board.  Additionally,    section    8 explicitly    coufers
authority     on the board to “solicit”      gifts    and money.      Generally,
administrative     agencies have by implication         such powers as are
necessary     to effectuate the objectives       of those powers expressly
granted to them. City of Corpus Christi v. Public Utility            Commission,
572 S.Y.Zd 290 (Tex. 1978); State v. Jackson.           376 S.W.Zd 341 (Tex.
1964).    We conclude that imulicit    in the board’s Dower to “solicit”        is
the power co accept gifts.   ‘“Solicit”    has been defined to mean

            to approach for something; to ask for the purpose
            of receiving;  to endeavor to obtain by asking; to
            importune or implore for the purpose of obtaining;
            co awake or incite   to action by acts or conduct
            intended co and calculated   to incite the giving.

People ax rel. Friedman v. Framer, 139 N.Y.S.Zd 331, 33i (N.Y. App.
Term 1954); see also People v. McCormack. 169 N.Y.S.2d 139, 142 (N.Y.
App. Term 1957); Schmid v. Langenberg, 526 S.W.Zd 940, 944 (MO. App.
1975).    It would make no sense for the legislature        to empower the
board to “solicit”   gifts   but then not empower the board to accept a
gift   when the solicitation    is successful.    We will   not construe    a
statute so as to ascribe to the legislature     an unreasonable result if
the stacute is reasonably susceptible     of a construction   that will not
accomplish   such a result.     Anderson V. Penix,   161 S.W.Zd 455 (Tax.
1942); Trimmirr~v. Carlton,     296 S.W. 1070 (Tax. 1927).     Accordingly,




                                       p. 3169
Honorable   Roy Blake - Page 4       (34-684)




we conclude that the State Preservation Board is empowered to solicit
and accept gifts,  money. and items of value in furtherance   of its
statutory  duties.

                                  SUMMARY

                The State Preservation   Board is empowered to
            solicit  and accept   gifts,  money, and items of
            value iu furtherance of its statutory  duty.




                                             J-k
                                                Very truly   you   ,
                                                        .


                                                JIM     MATTOX
                                                Attorney General of Texas

JACR HIGHTOweR
First Assistant Attorney   General

MARYXFLLER
Executive Assiscanr   Attorney     GFneral

JUDGEZOLLIE STRAKLgT
Special Assistant Attorney       General

RICX GILPIN
Chairman, Opinion Committee

Prepared by Jim Moellinger
Assistant Attorney General




                                   p. 3170